Exhibit 10.22

 

RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2003 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.         Notice of Grant; Incorporation of Plan. A Notice of Grant is attached
hereto as Annex A and incorporated by reference herein. Unless otherwise
provided herein, capitalized terms used in this Agreement and set forth in the
Notice of Grant shall have the meanings ascribed to them in the Notice of Grant
and capitalized terms used in this Agreement and set forth in the Plan shall
have the meanings ascribed to them in the Plan. The Plan is incorporated by
reference and made a part of this Agreement, and this Agreement shall be subject
to the terms of the Plan, as the Plan may be amended from time to time, provided
that any such amendment of the Plan must be made in accordance with Section IX
of the Plan. The RSUs granted herein constitute an Award within the meaning of
the Plan.

 

2.         Terms of Restricted Stock Units.  The grant of RSUs provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

 

(a)       The Grantee shall not possess any incidents of ownership (including,
without limitation, dividend and voting rights) in shares of the Common Stock in
respect of the RSUs until such RSUs have vested and been distributed to the
Grantee in the form of shares of Common Stock.

 

(b)       Except as provided in this Section 2(b), the RSUs and any interest
therein may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the distribution of the Common Stock in respect of such RSUs and
subject to the conditions set forth in the Plan and this Agreement. Any attempt
to transfer RSUs in contravention of this Section is void ab initio. RSUs shall
not be subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships or other entities whose only
partners or equity owners are such family members; provided, however, that no
consideration can be paid for the transfer of the RSUs and the transferee of the
RSUs musts agree to be subject to all conditions applicable to the RSUs
(including all of the terms and conditions of this Agreement) prior to transfer.

 

--------------------------------------------------------------------------------


 

(c)                                  Forfeiture of RSUs on Certain Conditions. 
Grantee hereby acknowledges that the Company has given or will give Grantee
access to certain confidential, proprietary or trade secret information, which
the Company considers extremely valuable and which provides the Company with a
competitive advantage in the markets in which the Company develops or sells its
products.  The Grantee further acknowledges that the use of such information by
Grantee other than in furtherance of Grantee’s job responsibilities with the
Company would be extremely detrimental to the Company and would cause immediate
and irreparable harm to the Company.  In exchange for access to such
confidential, proprietary or trade secret information, Grantee hereby agrees as
follows:

 

(i)    Notwithstanding anything to the contrary contained in this Agreement,
should the Grantee breach the “Protective Condition” (as defined in
Section (ii)), then (A) any RSUs, to the extent not previously converted into
RSU Shares distributed to the Grantee, shall immediately be cancelled upon such
breach, (B) the Grantee shall immediately deliver to the Company the number of
RSU Shares the Grantee received during the 180-day period immediately prior to
such breach and (C) if any RSU shares were sold during the 180-day period
immediately prior to such breach, the Grantee shall immediately deliver to the
Company all proceeds of such sales.  “RSU Shares” shall mean shares of Common
Stock the Grantee may receive pursuant to this Agreement. The RSU Shares and
proceeds to be delivered under clauses (B) and (C) may be reduced to reflect the
Grantee’s liability for taxes payable on such RSU Shares and/or proceeds.

 

(ii)  “Protective Condition” shall mean that (A) the Grantee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with the Company (or a Subsidiary) signed by the Grantee, or otherwise
imposed on Grantee by applicable law, and (B) during the time Grantee is
employed by the Company (or a Subsidiary) and for a period of one year after the
Grantee’s employment with the Company (or a Subsidiary) terminates, the Grantee
does not engage, in any capacity, directly or indirectly, including but not
limited to as employee, agent, consultant, manager, executive, owner or
stockholder (except as a passive investor holding less than a 5% equity interest
in any enterprise), in any business enterprise then engaged in competition with
the business conducted by the Company anywhere in the world; provided, however,
that the Grantee may be employed by a competitor of the Company within such one
year period so long as the duties and responsibilities of Grantee’s position
with such competitor do not involve the same or substantially similar duties and
responsibilities as those performed by the Grantee for the Company (or a
Subsidiary) in a business segment of the new employer which competes with the
business segment(s) with which the Grantee worked or had supervisory authority
over while employed by the Company (or a Subsidiary).

 

(iii)  In the event this clause 2(c) is unenforceable in the jurisdiction in
which the Grantee is employed on the date hereof, it nevertheless shall be
enforceable to the full extent permitted by the laws of the jurisdiction(s) in
which the Grantee engages in any activity prohibited by this clause 2(c).

 

3.                                       Vesting and Conversion of RSUs. 
Subject to Section 4, the RSUs shall vest and be converted into an equivalent
number of shares of Common Stock that will be immediately distributed to the
Grantee at the rate of 33-1/3% of the RSUs on each of the first three
anniversaries of the Grant Date.

 

--------------------------------------------------------------------------------


 

4.                                       Termination of Employment; Change of
Control.

 

(a)                                  For purposes of the grant hereunder, any
transfer of employment by the Grantee among the Company and its Subsidiaries
shall not be considered a termination of employment.  Any change in employment
that does not constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall not be considered a termination of employment.  Any change in employment
that does constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall be considered a termination of employment.

 

(b)                                 If the Grantee dies or terminates employment
due to Disability (as defined in the last Section hereof), all RSUs shall
immediately vest, be converted into shares of Common Stock and be distributed to
the Grantee within 30 days of the date of such termination; provided, however,
that if the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) as of the date of such termination, all RSUs shall immediately vest but
shall not be converted into shares of Common Stock and distributed to the
Grantee until the earlier of (i) the date which is six months after the date of
the Grantee’s termination of employment and (ii) the date of the Grantee’s
death.  If the Grantee’s employment with the Company terminates due to the
Grantee’s Retirement (as defined in the last Section hereof), all RSUs shall
continue to vest (and be converted into an equivalent number of shares of Common
Stock that will be distributed to the Grantee) in accordance with Section 3
above. If the Grantee dies during the three year period immediately following
the Retirement of the Grantee, then all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee’s
personal representative within 30 days of the date of such death.

 

(c)                                  Subject to Section 4(d), if the Grantee’s
employment terminates for any reason other than death, Disability or Retirement,
the Grantee shall forfeit all unvested RSUs.

 

(d)                                 Notwithstanding any other provision
contained herein or in the Plan, in the event of a Change in Control (as defined
in the last Section hereof) or of the termination of this Agreement within
twelve months of a complete liquidation or dissolution of the Company that is
taxed under Section 331 of the Code, all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee within
30 days of the date of such event or (in the event of a complete liquidation or
dissolution of the Company) as soon as administratively practicable thereafter.

 

5.                                       Equitable Adjustment.  The aggregate
number of shares of Common Stock subject to the RSUs shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without the receipt of consideration by the Company, or
other change in corporate or capital structure. The Committee shall also make
the foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Agreement in the event of any other

 

--------------------------------------------------------------------------------


 

reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

 

6.                                       Issuance of Shares.  Any shares of
Common Stock to be issued to the Grantee under this Restricted Stock Unit
Agreement may be issued in either certificated form, or in uncertificated form
(via the Direct Registration System or otherwise).

 

7.                                       Taxes.  The Grantee shall pay to the
Company or a Subsidiary promptly upon request any taxes the Company reasonably
determines it or a Subsidiary is required to withhold under applicable tax laws
with respect to the vesting and/or conversion of the RSUs. Such payment shall be
made as provided in Section VIII(f) of the Plan.

 

8                                          No Guarantee of Employment.  Nothing
set forth herein or in the Plan shall confer upon the Grantee any right of
continued employment for any period by the Company, or shall interfere in any
way with the right of the Company to terminate such employment.

 

9                                          Section 409A

 

(a)                                  It is intended that this Agreement comply
in all respects with the requirements of Sections 409A(a)(2) through (4) of the
Code and applicable Treasury Regulations and other generally applicable guidance
issued thereunder (collectively, the “Applicable Regulations”), and this
Agreement shall be interpreted for all purposes in accordance with this intent.

 

(b)                                 Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated herein
by reference), the parties hereto agree that, from time to time, the Company
may, without prior notice to or consent of the Grantee, amend this Agreement to
the extent determined by the Company, in the exercise of its discretion in good
faith, to be necessary or advisable to prevent the inclusion in the Grantee’s
gross income pursuant to the Applicable Regulations of any compensation intended
to be deferred hereunder. The Company shall notify the Grantee as soon as
reasonably practicable of any such amendment affecting the Grantee.

 

(c)                                  In the event that the amounts payable under
this Agreement are subject to any taxes, penalties or interest under the
Applicable Regulations, the Grantee shall be solely liable for the payment of
any such taxes, penalties or interest.

 

(d)                                 Except as otherwise specifically provided
herein, the time for distribution of the RSUs as provided in Sections 3,
4(b) and 4(c) shall not be accelerated or delayed for any reason, unless to the
extent necessary to comply with or permitted under the Applicable Regulations.

 

10                                    Notices.  Any notice required or permitted
under this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee’s
employment records, or such other address as the Grantee may designate in
writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Grantee.

 

--------------------------------------------------------------------------------


 

11                                    Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

12                                    Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware,
without regard to the conflicts of laws provisions thereof.  Any disputes
arising under or in connection with this Agreement shall be resolved by binding
arbitration before a three arbitrators constituting an Employment Dispute
Tribunal, to be held in Connecticut in accordance with the commercial rules and
procedures of the American Arbitration Association.  Judgment upon the award
rendered by the arbitrator shall be final and subject to appeal only to the
extent permitted by law.  Each party shall bear such party’s own expenses
incurred in connection with any arbitration. Anything to the contrary
notwithstanding, each party hereto has the right to proceed with a court action
for injunctive relief or relief from violations of law not within the
jurisdiction of an arbitrator.

 

13                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original but all
of which together shall represent one and the same agreement.

 

14                                    Miscellaneous.  This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.

 

15                                    Definitions.  For purposes of this
Agreement:

 

(a)                                  “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act;

 

(b)                                 “Beneficial Owner” (and variants thereof)
shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act
and, only to the extent such meaning is more restrictive than the meaning given
in Rule 13d-3, the meaning determined in accordance with Section 318(a) of the
Code;

 

(c)                                  “Cause” shall have the meaning ascribed to
such term in the Executive Severance Agreement;

 

(d)                                 “Change in Control” shall have the meaning
ascribed to such term in the Executive Severance Agreement;

 

(e)                                  “Disability” shall have the meaning
ascribed to such term in the Executive Severance Agreement;

 

(f)                                    “Executive Severance Agreement” shall
mean the Employment Agreement, Employment and Severance Agreement, or Executive
Severance Agreement, as applicable, between the Company and the Grantee, as
amended from time to time;

 

--------------------------------------------------------------------------------


 

(g)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act, and, only to the extent such meaning is more
restrictive than the meaning given in Section 3(a)(9) of the Exchange Act (as
modified as above), the meaning determined in accordance with Sections
1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury Regulations (or any
successor provisions), as applicable; and

 

(h)                                 “Retirement” shall mean termination of the
Grantee’s employment, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Company (or a Subsidiary thereof).

 

--------------------------------------------------------------------------------


 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNITS

HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted restricted stock units in accordance with the terms
of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

 

Grantee

 

 

 

 

 

Address of Grantee

 

 

 

 

 

Foreign Sub Plan, if applicable

 

 

 

 

 

Grant Date

 

February 1, 2010

 

 

 

Aggregate Number of RSUs Granted

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

By:

 

 

 

Ira J. Krakower

 

 

Senior Vice President

 

--------------------------------------------------------------------------------